Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,164042. Although the claims at issue are not identical, they are not patentably distinct from each other because for example, claim 1 in the patent and claim 20 in the instant application teach {a computing system comprising: a processor having associated memory storing: an encoder configured to receive an input image of a plurality of input images and encode the input image into real image features; a decoder configured to receive from the encoder the real image features and decode the real image features into a reconstructed image; a discriminator configured to determine whether a target feature is real or synthetic “reads on: a discriminator configured to receive the real image features and first synthetic image features and to output a determination of whether a target feature is real or synthetic”; a generator having been trained on an audio-visual pair of image data and first audio data with the discriminator (reads on: a generator configured to receive first audio data corresponding to the input image and generate first synthetic image features from the first audio data, and to receive second audio data and generate second synthetic image features from the second audio data); a classifier having been trained on second audio data; and instructions that cause the processor to execute, at runtime: the generator configured to generate synthetic image features from third audio data; and the classifier configured to classify a scene of the third audio data based on the synthetic image features (reads on: classifier configured to receive the second synthetic image features and classify a scene of the second audio data based on the second synthetic image features).
The instant application different form the patent in that the instant application teach “ wherein the encoder, the decoder, the generator, the discriminator, and the classifier constitute an audio-visual generative adversarial network”, it would have been obvious to one with ordinary skill in the art to omit this limitation to obtain the patent, also this limitation is taught n claim 6 in the patent, combining claim 6 with claim 1 in the patent will obtain claim 20 in the instant application.
Also claim 1 in the instant application is broader than claim 1 in the patent, however, combining the limitations of claim 1 with the limitation of claims 2 in the instant application will obtain claim 1 in the patent.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-12, 14-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Banerjee (US 20210201003).
Regarding claim 1, Banerjee teaches, a computing system (abstract and Fig. 1) comprising: 
a processor having associated memory (Paragraph 32) storing: 
a discriminator configured to determine whether a target feature is real or synthetic (Paragraph 27); 
a generator having been trained on an audio-visual pair of image data and first audio data with the discriminator (Paragraph 23, 24, 27, 33); 
a classifier having been trained on second audio data; and instructions that cause the processor to execute (Paragraph 8, 27, 33, 39), at runtime (Paragraph 68): the generator configured to generate synthetic image features from third audio data; and the classifier configured to classify a scene of the third audio data based on the synthetic image features (abstract, Paragraph 33).
Regarding claim 2, Banerjee teaches, wherein the memory further stores: an encoder configured to receive an input image of a plurality of input images and encode the input image into real image features (Paragraph 69); and a decoder configured to receive from the encoder the real image features and decode the real image features into a reconstructed image (Paragraph 69).
Regarding claim 4, Banerjee teaches, wherein the classifier has been trained while the encoder, decoder, generator, and discriminator are fixed (abstract, Paragraph 5, 33).

Regarding claim 5, Banerjee teaches, wherein the encoder, the decoder, the generator, the discriminator, and the classifier constitute an audio-visual generative adversarial network (abstract), the encoder and the decoder include vector quantized variational autoencoder architecture (Paragraph 8), and the classifier includes convolutional neural network (CNN) architecture (Paragraph 23-24).
Regarding claim 8, Banerjee teaches, wherein the processor is further configured to use the classified scene of the third audio data as a factor in authentication of a user (Paragraph 5, 57).
Regarding claim 9, Banerjee teaches, wherein the processor is further configured to augment a navigation service based on comparing the classified scene of the third audio data to a scene of one or more known locations (Paragraph 66).
Regarding claim 10, Banerjee teaches, an autonomous vehicle, wherein the processor is configured to change a performance mode of the autonomous vehicle based at least in part on the classified scene of the third audio (Fig. 5).
Regarding claim 11, see claim 1 rejection.
Regarding claim 12, see claim 2 rejection.
Regarding claim 14, see claim 4 rejection.
Regarding claim 15, see claim 5 rejection.
Regarding claim 18, see claim 8 rejection.
Regarding claim 19, see claim 9 rejection.
Regarding claim 20, see claims 1-2 rejection.
Allowable Subject Matter

Claims 3, 6, 7, 13, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited arts alone or in reasonable combination with other arts that is close to the invention i.e., (Krishnamurthy US 20200134929), Singh (US 20200135052), Donahue (US 20200372370) teaches { the generator generated first synthetic image features from the first audio data and generated second synthetic image features from the second audio data, and the encoder, decoder, and discriminator have been trained through the following loop: training the encoder and the decoder to increase a correlation of each of the reconstructed image and the first synthetic image to the respective input image; training the generator, based on the determination output by the discriminator; and training the discriminator while the encoder is fixed} or { execute the decoder, which is further configured to receive the synthetic image features and construct a synthetic image from the synthetic image features; and display the synthetic image as a background image of a participant in a video chat, the synthetic image including generic features relating to the classified scene of the third audio data and lacking private identifying features of a real-world background of the participant} or { the second audio data is not paired with an image, and the first audio data and the second audio data are recordings generated at substantially different geographical locations}.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652